EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statements on Form S-4 (Registration No. 333-103673) and on Form S-3 (Registration No. 333-116754) of East Penn Financial Corporation of our report dated March 5, 2007, relating to the consolidated financial statements, which appear in the Annual Report to Shareholders, which is incorporated by reference in this Annual Report on Form 10-K. /s/ BEARD MILLER COMPANY LLP Beard Miller Company LLP Allentown, Pennsylvania March 27, 2007 Page 28
